McAlvay, J.
(dissenting). I am not able to agree with the majority of the court in the conclusions arrived at in the opinion filed.
I think that the distinction which seems to me very clear between recounts in election cases and this case under the primary election law has been lost sight of. The plain intent of this law was to correct abuses which had arisen under the convention system of 'making nominations, and give the individual member of a political party an opportunity to make his selection of candidates for office on his party ticket, and to have that selection counted as made by him. It was to remove all improper influence and manipulation from primaries and conventions, and to permit a political party to select its candidates as a distinct political organization unassisted by zealous and willing members of other parties. As a basis to this intended reform, party enrollments are provided for, recorded in books furnished by the secretary of State. Days upon which such enrollments may be lawfully made are fixed. All of *287this, including all corrections, changes, new enrollments, are made a matter of record in the office of the secretary of State. No one may lawfully vote at any primary election who is not lawfully enrolled in the enrollment of the party to which he belongs or with which he affiliates. This enrollment is not for all its uses and purposes identical with a registration of voters. It performs some of the functions of a book of registration; but it has been adopted for other and different purposes. Its primary object is the separation of the voters in each precinct into the parties to which they belong, and to maintain such separation absolute and complete, and to prevent anyone from voting for party candidates not lawfully authorized so to do. This enrollment or a certified copy is before the inspectors of election of every precinct and the several canvassing boards of the districts and State. It is intended to be the preserver of party solidarity. The right to be declared the nominee of a party to a certain office is not the right to an office or a franchise, nor is it a constitutional right. But the machinery furnished by the legislature for the purpose of permitting the electorate of the different parties to confer such rights upon some of its individual members is within the powers given the legislature under the Constitution. The people have the right to have this machinery so operated that the plain legislative intent shall be given effect; hence the importance of a correct determination of the important question here involved. It is clear to my mind that the party enrollment is so carefully safeguarded by this statute because the legislature knew that the success or failure of this legislation depended upon it. If party lines could be unlawfully invaded at the ballot box by outsiders on primary election day without any possible check or redress, this last condition of party politics would be much worse than the first.
It appears to me that the legislature has provided both the check and the redress — the first by the party enrollment ; the second by the recount. It is not contradicted that no one could vote except he was lawfully enrolled or-en*288titled to enrollment in the party to which he claimed fealty. The statute provides the record to be duly made if he is enrolled on election day. I insist that this record (the party enrollment) is the only authority for receiving the party votes, and the only basis upon which may be determined the fact that a candidate for governor has received the required percentage of all the lawful votes cast by his party for that office. The general election laws of the State are applicable to a primary election where such laws or their construction already given will not contravene the plain provisions and intent of such law, but to no greater extent. The general election laws know nothing about parties except as printed upon a common ballot. The primary law is based entirely upon party recognition. Under the general election laws, an individual is given his remedy by quo warranto to try the title to an office to which he claims to be entitled. Under the primary election law, the party and the individual can only know whether a lawful nomination has been made by having recourse to a recount, and the legality of the votes cast for the candidates of a party can only be determined by the party enrollment which has been made the basis of the proceeding from the beginning.
The case of May v. Board of Canvassers of Wayne County, 94 Mich. 505, which is relied upon as determining this case, is distinguishable, first, because the party had all the remedy to redress his wrong by quo warranto; and, second, because it was an election to an office, and not a party primary, and the registration excluded was not identical with the party enrollment. It was not before the canvassing board, and could not be there lawfully. From it the board was not required, as in the case at bar, to determine that a candidate had received 40 per cent, of all the votes lawfully cast before such candidate could be declared nominated for the office of governor. I think the argument is captious which confines the work of the board to merely counting the votes in the boxes. The statute means the counting of the lawful votes cast, and the en*289rollment is the only guide which points out such votes. I also consider the argument that sufficient time does not intervene in which the respondent board may complete its recount of no force. No such presumption arises, and no facts appear to create it. To me the view of this statute taken by the respondents is a rational one. By it nothing is considered except such matters as are of record, and, in fact, before them. They are vested with the same powers as the several boards of inspectors in so far as said inspectors have acted within the law, and, if said inspectors have unlawfully allowed votes to be cast by men not lawfully enrolled, respondents may and should correct such unlawful action by drawing out the surplus votes. Other errors pointed out by the general law the board have authority to correct. No authorities in like cases have been furnished by counsel. Primary election laws are of recent growth. The utmost care should be taken in their construction, and to give them effect if possible, or to point out clearly and logically the reasons why such effect cannot be given.
It seems to me that the logical conclusion of the majority opinion is to hold the statute invalid and incapable of being made effective to carry out the plain legislative intent. A well-settled principle of statutory construction is that effect will if possible be given to the legislative intent. In this case, to give such intent effect and save this remedial legislation and make it workable requires no strained construction. It only permits the officers to use the material put into their hands by the legislature with the clear intent that it should be used.
The prayers of the petitioners in both cases should be denied.